Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2015/0108096) in view of Daniel (US 2014/0312020).


Daniel ‘096 discloses, regarding claim 1, a method for providing a referenced distance signal (paragraphs [0005] and [0006]) which corresponds to the distance between a contact tip of a welding blowpipe (60) and a workpiece (22) to be machined, comprising the steps of: (a) setting a working point on a predetermined welding characteristic curve defined at least by a wire feed speed, a welding voltage and/or a welding current (paragraph [0005]), and setting a CTWD distance between a contact tip of the welding blowpipe and the workpiece to be machined (paragraph [0005]); (b) reading out or determining a target parameter value of a parameter for the set working point on the welding characteristic curve, which parameter is dependent on the CTWD distance (paragraph [0006]); ( c) determining an actual parameter value of the parameter that is dependent on the CTWD distance by measuring at least one of the current welding parameters of wire feed speed, welding voltage or welding current (paragraphs [0006], [0046] and [0047]); outputting the referenced distance signal corresponding to the adjusted actual parameter value as a seamtrack signal to a robot control unit during a welding process in order to control a position of the welding blowpipe coupled to a robot arm, wherein the position of the welding blowpipe is adjusted by means of the robot arm such that the output value of the referenced distance signal changes to the predetermined reference value in order to maintain a desired CTWD distance. (CTWD is monitored and the difference between the actual or measured height and the desired height is monitored and compensated for. [See Paragraph 0060] A correction factor is used outputted to the robotic arm and one or more parameters of the robotic welding apparatus are adjusted [See Paragraph 0066].

Daniel ‘096 fails to disclose regarding claim 1, adjusting the determined actual parameter value on the basis of a calculated deviation between the target parameter value and a predetermined reference value of the parameter and predetermined reference value is in the middle of an output value range of the referenced distance signal; and in order to maintain a desired CTWD distance.

Daniel ‘020 discloses, regarding claim 1, adjusting the determined or actual CTWD to a target CTWD by comparing the actual to the target CTWD and generating a deviation parameter in real time, which would be the difference between the two parameters. (See Paragraph [0005]) Therefore the desired CTWD is maintained. 

It would have been obvious to adapt Daniel ‘096 in view of Daniel ‘020 to provide adjusting the determined actual parameter value on the basis of a calculated deviation between the target parameter value and a predetermined reference value of the parameter and predetermined reference value is in the middle of an output value range of the referenced distance signal; and in order to maintain a desired CTWD distance, for maintaining a desired CTWD to maintain the desired weld parameters. 

Regarding claims 2-3, Daniel ‘096 discloses, the CTWD is dependent on welding voltage and/or current. (See Paragraph [0044])

Daniel ‘096 discloses, regarding claims 8 and 14, a device for providing a referenced distance signal (paragraphs [0005] and [0006]) which corresponds to the distance between a contact tip of a welding blowpipe (60) and a workpiece (22) to be machined, comprising the steps of: (a) setting a working point on a predetermined welding characteristic curve defined at least by a wire feed speed, a welding voltage and/or a welding current (paragraph [0005]), and setting a CTWD distance between a contact tip of the welding blowpipe and the workpiece to be machined (paragraph [0005]); (b) reading out or determining a target parameter value of a parameter for the set working point on the welding characteristic curve, which parameter is dependent on the CTWD distance (paragraph [0006]); ( c) determining an actual parameter value of the parameter that is dependent on the CTWD distance by measuring at least one of the current welding parameters of wire feed speed, welding voltage or welding current (paragraphs [0006], [0046] and [0047]); outputting the referenced distance signal corresponding to the adjusted actual parameter value as a seamtrack signal to a robot control unit during a welding process in order to control a position of the welding blowpipe coupled to a robot arm, wherein the position of the welding blowpipe is adjusted by means of the robot arm such that the output value of the referenced distance signal changes to the predetermined reference value in order to maintain a desired CTWD distance. (CTWD is monitored and the difference between the actual or measured height and the desired height is monitored and compensated for. [See Paragraph 0060] A correction factor is used outputted to the robotic arm and one or more parameters of the robotic welding apparatus are adjusted [See Paragraph 0066].

Daniel ‘096 fails to disclose regarding claim 8, adjusting the determined actual parameter value on the basis of a calculated deviation between the target parameter value and a predetermined reference value of the parameter and predetermined reference value is in the middle of an output value range of the referenced distance signal; and in order to maintain a desired CTWD distance.

Daniel ‘020 discloses, regarding claim 8, adjusting the determined or actual CTWD to a target CTWD by comparing the actual to the target CTWD and generating a deviation parameter in real time, which would be the difference between the two parameters. (See Paragraph [0005]) Therefore the desired CTWD is maintained. 

It would have been obvious to adapt Daniel ‘096 in view of Daniel ‘020 to provide adjusting the determined actual parameter value on the basis of a calculated deviation between the target parameter value and a predetermined reference value of the parameter and predetermined reference value is in the middle of an output value range of the referenced distance signal; and in order to maintain a desired CTWD distance, for maintaining a desired CTWD to maintain the desired weld parameters. 

Daniel ‘096 fails to disclose a separate unit for each of the adjustment, target value determination, actual value determination and modification units. In Daniel, the controller performs all of these functions and may contain a separate program, line of code or part of controller for performing each of these functions. It would have been obvious to provide the separate units since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claims 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2015/0108096) in view of Daniel (US 2014/0312020) and Hutchinson (US 2015/0375331).

The teachings of Daniel ‘096 have been discussed above. Daniel ‘096 fails to disclose the sensors for measuring voltage and current. The voltage and current must be measured in some manner. 

Hutchinson disclose a system for controlling a welding process where voltage and current are detected using sensors. (See Paragraph [0058]) 

It would have been obvious to adapt Daniel in view of Hutchinson to provide the sensor for measuring the voltage and current as these are basic method for measuring voltage and current. Basic meaning the definition of voltage/current sensor is measuring voltage/current. 
Allowable Subject Matter
Claims 5-6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/1/2022